EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows to define abbreviations or acronyms at least at their first occurrence in the claims. 

Lines 24-28 of claim 1 have been amended as follows: 
a processor configured to calculate [[an]] a Fractional Flow Reserve (FFR) value based on at least the wirelessly received signal representing the measured aortic blood pressure value measured by the aortic pressure sensor and the wirelessly received signal representing the measured distal blood pressure value measured by the distal pressure sensor, and
a display configured to display data based on the FFR value.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance. 
The rejections of claims under 35 U.S.C. 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 112(d) have been withdrawn in view of Applicant's amendments to the claims. 
Applicant remarks with respect to the application as filed providing sufficient support for a system in which the second circuitry provides a wireless signal representing the measured distal blood pressure value to a receiver, while sending a signal representing the measured distal blood pressure value to the monitoring device via a wired connection (as recited in claims 9 and 11) (see Remarks, pgs. 5-6) have been considered and are persuasive. 
The terminal disclaimers filed on 01/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. US 9,301,699; US 9,839,357; and/or US 10,299,680 have been reviewed and accepted. The terminal disclaimers have been recorded and the double patenting rejections in view of the above-noted patents withdrawn. 
With respect to the prior art of record, similar to the claims at issue in parent application number 15/064,875, the prior art of record does not teach and/or suggest a system comprising, in combination with the remaining elements, a second circuitry configured to receive a first signal in a first signal format representing a measured distal blood pressure value from a distal pressure sensor via a connection between the second circuitry and the distal pressure sensor, convert the first signal in the first signal format to a second signal in a second signal format, and provide a wireless signal, which is based on the second signal and represents the measured distal blood pressure value, to the receiver; and the receiver configured to wirelessly receive the wireless signal representing the measured aortic blood pressure value measured by the aortic pressure sensor, and 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Meredith Weare/Primary Examiner, Art Unit 3791